Citation Nr: 1403425	
Decision Date: 01/27/14    Archive Date: 02/10/14

DOCKET NO.  13-03 280A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to a disability rating in excess of 10 percent for residuals of a right knee injury.  


REPRESENTATION

Veteran represented by:	David. L. Huffman, Attorney


ATTORNEY FOR THE BOARD

Helena M. Walker, Counsel

INTRODUCTION

The Veteran served on active duty from October 1963 to September 1965.  

This case comes before the Board of Veterans' Appeal (Board) on appeal of a May 2011 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, which denied the benefit on appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

In the Veteran's February 2013 Substantive Appeal as to his increased rating claim for the right knee only, the Veteran requested a hearing before a member of the Board at the RO.  A hearing as to this issue was never scheduled, nor does it appear that he withdrew his hearing request.  

The Board is aware that the Veteran appeared for a hearing regarding his other appellate issues in October 2013, but it did not include his increased rating claim for his right knee.  

Inasmuch as Travel Board/videoconference hearings are scheduled by the RO, this case must be returned to the Philadelphia RO to arrange for such a hearing.  38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. §§ 19.75, 19.76, 20.703, 20.704 (2013).

Accordingly, the case is REMANDED for the following action:

The RO should schedule the Veteran for the desired Travel Board or videoconference hearing in accordance with the docket number of his appeal.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


